15 F.3d 1083NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Tom BETHEL;  Edward Boyle;  John Bunge;  Lois Bear Burke;Patricia M. Cole;  et al., Plaintiffs-Appellants,v.PAY 'N SAVE DRUG STORES, INC., a California corporation;  etal., Defendants-Appellees.
No. 92-36591.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 4, 1994.Decided Jan. 21, 1994.

Before:  WRIGHT, CANBY, and T.G. NELSON, Circuit Judges.

ORDER

1
The Judgment entered on July 7, 1992, and the Order on Motion for Protective Order dated July 7, 1992, are AFFIRMED, for the reasons given in the district court's order entered on July 7, 1992, as clarified in the Minute Order dated July 21, 1992.